UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                             June 13, 2005


                                 Before

               Hon. FRANK H. EASTERBROOK, Circuit Judge

               Hon. DIANE P. WOOD, Circuit Judge

               Hon. DIANE S. SYKES, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellee,                       States District Court
                                                for the Western
No. 04-2328                 v.                  District of Wisconsin.

RAJIB K. MITRA,                                 No. 03-CR-153-S
      Defendant-Appellant.                      John C. Shabaz, Judge.



                                 Order

     After concluding that the district court had correctly
calculated the range under the Sentencing Guidelines, this court
ordered a limited remand so that the district court could state
on the record whether the sentence remains appropriate now that
United States v. Booker, 125 S. Ct. 738 (2005), has limited the
Guidelines to advisory status. See United States v. Paladino,
401 F.3d 471 (7th Cir. 2005).

     The district judge has replied that he would today impose
the same sentence, knowing of the Guidelines' advisory status.
The range under the Guidelines is 87 to 108 months, and Mitra's
sentence of 96 months is slightly below its mid-point. We
do not see any reason why such a sentence would be deemed
"unreasonable" in post-Booker practice. The judgment of the
district court therefore is affirmed